DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
2.  Applicant’s drawings filed on 1/12/2021 are accepted. 

Status
3.  Applicant’s 5/27/22 Supplemental amendment, in response to the 5/25/22 interview of record, is entered.  Applicant has cancelled claims 3 and 11.  Amended claims 1, 2, 4-10 and 12-20 are allowed over the prior art of record.  The previous rejection under 35 USC §101 of all claims is withdrawn. 
Regarding the withdrawn prior 101 rejection, in view of the pending amended claims and the January and October 2019 Patent Eligibility Guidance (PEG) concerning rejections under §35 USC §101, the 101 rejection is withdrawn and the pending claims are allowed since the instant claims recite additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical application of the abstract idea via a technological improvement by improving the security of a financial transaction message via generation and use of a bitmap to be included in the message which indicate various bits in the message that need to be in compliance with an industry data security standard and then performing a security operation on various bits in the message so that they are in compliance in accordance with the bitmap. 

4.  The following is an examiner’s statement of reasons for allowance over the prior art: 
	The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 17 (where independent claims 1 and 9 include various features of claim 17): 
 “identifying, by the payment network server, a set of data elements of the plurality of data elements that is to be in a state of compliance with a payment card industry data security standard (PCI DSS); 
modifying, by the payment network server, a first data element of the plurality of data elements to include a bitmap comprising a plurality of bits, each bit of the plurality of bits mapped to a corresponding data element from among the set of data elements, wherein the first data element is exclusive of the set of data elements, and wherein each bit of the bitmap is indicative of the corresponding data element from among the set of data elements that is to be in the state of compliance with the PCI DSS; and 
performing, by the payment network server, based on the corresponding data element that is to be in the state of compliance with the set of rules as indicated in the bitmap, a security operation on at least a second data element from among the set of data elements to bring the second data element in compliance with the PCI DSS.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696